      Case 1:19-cv-00225-CM-OTW Document 103 Filed 05/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JEFFREY ROTHMAN,

          Plaintiff,

      -against-                                              No. 19 Civ. 0225 (CM)

 THE CITY OF NEW YORK, ET AL.,

           Defendants.


            ORDER REGARDING PLAINTIFF’S MOTION FOR SANCTIONS

McMahon, C.J.:

        On November 21, 2019, the Honorable Ona T. Wang, U.S.M.J., issued an order denying
Plaintiff Jeffrey Rothman’s Motion for Sanctions against the Defendants for their alleged
spoliation of security video footage and audio recordings of the altercation during which
Detective Wunsch snatched the Plaintiff’s pen. (Dkt. No. 72.)

       Pretrial matters decided by a magistrate judge that are “not dispositive of a party’s claim
or defense” are subject to review, upon timely objection, by the district court on a “clearly
erroneous or contrary to law standard.” Fed. R. Civ. P. 72(a); see also 28 U.S.C. §
636(b)(1)(A). An order denying sanctions, which does not dispose of a claim or defense, is one
such matter.

        Judge Wang provided a number of valid reasons for her denial, many of which stem from
this Court’s prior determination that “no depositions, requests for production of documents or
interrogatories will be allowed, as these methods of discovery would not promote the speedy or
inexpensive resolution of this [he said-he said] case.” (Dkt. No. 37 at 40.) For instance, Judge
Wang explained that, even if spoliation had occurred (although there was no evidence that the
Defendants had breached their duty to preserve relevant information), sanctions would be
inappropriate since the video was of minimal relevance, given that the party’s lone remaining
dispiute is over each party’s perception of the pen incident, not the fact that such incident
occurred. (Dkt. No. 72, at 9.) Furthermore, the magistrate found no potential for prejudice to
Rothman even in the event of spoliation, given that he will have the opportunity to testify in open
court about his recollection of the incident, and was already bound by the Court’s order barring
further discovery in this case.

        Judge Wang’s order was neither clearly erroneous, nor contrary to law, especially in light
of this Court’s scheduling order and discovery protocol. Plaintiff’s objections are overruled, and
the order on the sanctions motion is AFFIRMED.

                                                 1
     Case 1:19-cv-00225-CM-OTW Document 103 Filed 05/18/20 Page 2 of 2




Dated: May 18, 2020




                                         ____________________________________
                                                     Chief Judge

BY ECF TO ALL PARTIES




                                     2
